Citation Nr: 0314224	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-01 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
claimed as due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from August 1962 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the above claim.

The Board notes that the claim for service connection for 
cancer of the larynx was previously denied in a January 2000 
rating decision, which the appellant did not appeal.  In 
general, to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  However, under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA was given the authority to 
readjudicate a claim denied as not well grounded within a 
certain time period.  See section 7 of the VCAA, 114 Stat. 
2099.  The appellant's claim meets the statutory criteria for 
readjudication, as the RO noted in the October 2001 rating 
decision, so new and material evidence is not needed.


REMAND

The appellant was diagnosed was cancer of the larynx in 1998.  
He claims he was exposed to herbicides (Agent Orange) during 
his service aboard the U.S.S. Enterprise.  Although he 
testified he served on that aircraft carrier in 1962, his 
service medical records show such service actually occurred 
in 1964 (between approximately January and October 1964).  
The appellant alleges the U.S.S. Enterprise was stationed off 
the coast of Vietnam for a three-month period, during which 
aircraft completed missions involving distribution of 
herbicides.

The appellant's representative has requested that VA obtain 
the appellant's service personnel records and confirm the 
location(s) of the U.S.S. Enterprise during the pertinent 
time period.  The Dictionary of American Naval Aviation 
Squadrons shows the U.S.S. Enterprise was on a "Med/World 
Cruise" between February and October 1964.  Service in the 
Western Pacific/Vietnam is not shown for the U.S.S. 
Enterprise until October 1965 - a date after the appellant's 
separation from service.  It is not known, however, whether 
the "World Cruise" in 1964 included service off the coast 
of Vietnam, as the appellant claims.  Since that is at least 
possible, the Board agrees with the appellant's 
representative and concludes further development is needed in 
this case.

If evidence is obtained showing the U.S.S. Enterprise served 
in the waters off Vietnam, then the RO should make additional 
efforts to verify whether the mission of any of the aircraft 
assigned to that carrier included Agent Orange activity.

The Board also notes that regardless of whether the appellant 
is entitled to a regulatory presumption of service 
connection, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  He has claimed continuity of symptomatology and 
treatment for throat problems since his separation from 
service.  On his initial claim in June 1999, he referenced 
treatment at the VA Medical Center in Battle Creek, Michigan, 
since 1975, and there are also VA forms in the claims file 
referencing treatment at the VA Medical Center in Marion, 
Indiana, in the mid 1980s.  Only records for treatment from 
1998-99 were obtained from the VA Medical Center in Ann 
Arbor, Michigan.  Efforts to obtain any additional relevant 
VA records should be made because these records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must obtain the appellant's 
medical records from the VA facilities in 
Battle Creek, Michigan, and Marion, 
Indiana, for all treatment from 1965 to 
the present.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, and request the 
appellant's complete personnel records, 
showing dates, places, and units of 
assignment.

3.  The RO should contact the Naval 
Historical Center, or any other 
appropriate agency, and request 
information such as unit records, deck 
logs, and/or ship station histories that 
will verify the locations of the U.S.S. 
Enterprise (CVA(N) 65) during the 
"Med/World Cruise" between February and 
October 1964.  Specifically, was that 
aircraft carrier stationed in the waters 
off Vietnam for any period of time?

4.  If, and only if, the RO obtains 
evidence showing the U.S.S. Enterprise 
was stationed in the waters off Vietnam 
during the time period that the appellant 
was assigned to that aircraft carrier, 
then the RO should contact the Naval 
Historical Center, or any other 
appropriate agency, and request documents 
showing the mission(s) of the aircraft 
assigned to that carrier.  Specifically, 
were any aircraft involved in missions 
involving the spraying of Agent Orange?

5.  When the above development has been 
accomplished, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claim on appeal.  Then, the RO should 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant and his 
representative a supplemental statement 
of the case.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


